Citation Nr: 0117956	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  01-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of September 12, 2000.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel









INTRODUCTION

The veteran had active service from June 1965 to July 1968, 
from November 1971 to June 1977, and from September 1980 to 
November 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran's application 
for educational benefits under Chapter 30, Title 38, United 
States Code with an adjusted delimiting date of September 12, 
2000.  Upon being informed that the basic 10-year period of 
eligibility for educational benefits under the provisions of 
Chapter 30, Title 38, United States Code, would be adjusted 
from December 1, 2003, to September 12, 2000, the veteran 
filed a timely appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The RO reduced the veteran's delimiting date by 1,175 
days, the number of days he was not on active duty between 
January 1, 1977, and June 30, 1985.

3.  The veteran's initial delimiting date for Chapter 30 
educational assistance benefits was December 1, 2003.

4.  The veteran's adjusted delimiting date is September 12, 
2000.


CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted.  38 U.S.C.A. §§ 3031, 3033 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 21.7050, 21.7051, 21.7142 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had two periods of active duty.  The first period 
established eligibility for educational assistance benefits 
under Chapter 34, Title 38, United States Code.  The Chapter 
34 program terminated December 31, 1989, and no benefits can 
be paid under that program for training after that date.  38 
U.S.C.A. § 3462(e) (West 1991).  The veteran also had a 
second period of active duty, however, and pursuant to 38 
U.S.C.A. § 3011(a)(1)(B)(i) has established eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  

The veteran was separated from his second period of active 
duty on November 30, 1993.  The applicable statutes provide a 
ten-year period of eligibility during which an individual may 
use his or her entitlement to educational assistance 
benefits; that period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a); see 
also 38 U.S.C.A. § 3033 (West 1991); 38 C.F.R. § 21.7142 
(2000).  For individuals whose eligibility is based on 38 
U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-year period of 
eligibility is reduced by the amount of time equal to the 
time that the veteran was not serving on active duty during 
the period beginning January 1, 1977, and ending June 30, 
1985.  38 U.S.C.A. § 3031(d)(1); 38 C.F.R. § 21.7050(b).

This appeal arises out of the veteran's application for 
Chapter 30 educational assistance benefits for undergraduate 
standard training in a computer business administration 
program with the ultimate goal being an A.A.S. degree pursued 
from July 27, 1999.  The application was received by the RO 
in September 1999.  The Board notes that since filing his 
application for benefits in September 1999, the veteran was 
informed that his adjusted delimiting date, the date until 
which he would be entitled to receive educational assistance 
benefits, was September 12, 2000.  During his appeal of this 
determination, the veteran was informed that the law forbids 
an extension of the delimiting dated beyond September 12, 
2000.  See 38 C.F.R. § 21.7050.  However, the veteran has 
argued for additional time to receive benefits, indicating 
that he assumed that he had 10 years of benefits after his 
last discharge, and that he was not aware that his delimiting 
date would change because of a break in his active duty 
service.  The Board notes parenthetically that 10 years after 
his last discharge from active duty would have been December 
1, 2003.  The veteran has indicated that he in fact only 
needs a few more months of benefits to complete his 
education.  

The claims folder contains two Worksheets for Adjusted 
Delimiting Date that reflect that the veteran was not on 
active duty for a portion of the time between January 1, 
1977, and June 30, 1985.  The initial worksheet dated in 
October 1999 adjusted the delimiting date from December 1, 
2003, 10 years after he was released from his last period of 
active duty, to April 1, 2000.  This is because the first 
release from active duty between December 1976 and before 
June 1985 was initially thought to be July 1, 1976.  However, 
it was acknowledged by RO personnel that this adjustment 
would likely be modified if the veteran could submit 
additional verification.  It was indicated that the claim was 
processed with the incomplete information so that the veteran 
could be paid for the courses he was taking at that time 
rather that have to wait.  Additional information was 
provided by the veteran and the RO adjusted the delimiting 
date further in March 2000.  At that time, it was noted that 
the veteran was not on active duty from June 14, 1977, until 
he reentered active duty on September 1, 1980, during the 
critical time period, the period beginning January 1, 1977, 
and ending June 30, 1985.  This amounted to a total of 1,175 
days, and the veteran's delimiting date was adjusted to the 
more favorable date of September 12, 2000.  Thus the veteran 
was informed that his adjusted delimiting date for using his 
Chapter 30 entitlement was September 12, 2000.

During the pendency of this appeal, certain portions of 38 
C.F.R. Part 21 pertaining to claims and effective dates for 
awards of educational assistance benefits were changed, 
effective June 3, 1999.  See 64 Fed. Reg. 23,769 (1999).  In 
addition, on November 1, 2000, Congress revised the law 
governing, in pertinent part, the eligibility criteria for 
awards of Chapter 30 benefits.  See Veterans Benefits and 
Health Care Improvement Act of 2000 (Act), Pub. L. No. 106-
419, § 103, 114 Stat. 1822 (2000).  Neither change in the 
legal criteria substantively changes any statutory or 
regulatory provision pertinent to the appellant's claim; 
therefore, consideration of the appellant's claim pursuant to 
such changes is unnecessary.   

During the pendency of the appellant's appeal, legislation 
was also passed that enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
VA's enhanced duty to assist includes aiding the claimant in 
obtaining evidence necessary to substantiate his claim.  
However, the VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§3(a), 114 Stat. 2096, 2097-98 (2000).  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the appellant's claim 
does not prejudice the appellant in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the duty to notify, the RO informed the 
appellant of the evidence needed to substantiate his claim in 
the statement of the case.  With regard to the duty to 
assist, the RO provided the appellant opportunities to submit 
evidence in support of his claim.  The appellant took 
advantage of these opportunities by submitting written 
statements and documents to verify of his service.  He has 
not, however, identified any outstanding evidence for the RO 
to secure in support of the claim.  In any event, additional 
assistance could not possibly aid in substantiating the 
appellant's claim, because, as explained below, the 
appellant's entitlement to the benefit sought is precluded by 
law.

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for Chapter 
30 educational assistance benefits.  Pursuant to 38 U.S.C.A. 
§ 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the ten 
year period of eligibility of any veteran whose eligibility 
for Chapter 30 benefits is established under 38 U.S.C.A. § 
3011(a)(1)(B)(i) by an amount of time equal to the amount of 
time he or she was not on active duty during the period 
extending from January 1, 1977, to June 30, 1985.  In this 
case, the veteran was not on active duty from June 14, 1977, 
until he reentered active duty on September 1, 1980.  That 
amounts to a total of 1,175 days between such periods of 
active service.  While the veteran's initial delimiting date 
for use of his educational assistance benefits entitlement 
was December 1, 2003, the RO, as required by law, computed 
his reduced date and determined that the period between the 
veteran's relevant periods of active duty resulted in an 
adjusted delimiting date of September 12, 2000.

The Board acknowledges the veteran's argument that his 
delimiting date should be December 1, 2003, particularly in 
light of the fact that he recalls that he was informed by VA 
or service personnel at the time of his retirement from 
service that he would have 7 years of education benefits 
following his last period of separation.  Thus, he presumed 
his entitlement would end at least no earlier than January 
2001.  However, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is 
bound by them.  Notwithstanding VA's obligation to correctly 
inform the veteran about basic eligibility or ineligibility 
for Chapter 30 educational assistance benefits, the remedy 
for breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
Inaccurate advice would not create any legal right to 
benefits where such benefits are otherwise precluded.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.")

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

